           Case 2:19-cv-00150-KGB Document 1 Filed 11/27/19 Page 1 of 10

                                                                                    FILED
                                                                                  U.S. DISTRICT COURT  ·
                                                                              EASTERN DISTRICT ARKANSAS
                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS                              NOV 2 7 2019
                                .D!:LTA DIVISION

DAVID DILLARD


vs.                                    .ll,,: 19-cv-/),I-KG/3


INMATE SERVICES CORPORATION                                                    DEFENDANTS
and RANDY CAGLE, JR.


                                  ORIGINAL COMPLAINT


       COMES NOW Plaintiff David Dillard, by and through his attorneys Daniel Ford

and Josh Sanford of Sanford Law Firm, PLLC, and for his Original Complaint

("Complaint") against Defendants Inmate Services Corporation and Randy Cagle, Jr.

(collectively "Defendants"), and in support thereof he does hereby state and allege as

follows:                                                 This case assigned to D i s t ( i ~ ~
                                                         and to Magistrate Judge   ~~ f
                          I.      PRELIMINARY STATEMENTS

       1.      Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. ("FLSA") and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201

et seq. ("AMWA").

       2.      Plaintiff seeks a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest and costs, including reasonable attorney's fees, as a

result of Defendants' commonly applied policy and practice of failing to pay Plaintiff and

overtime wages and minimum wages as required by the FLSA and the AMWA.




                                           Page 1 of 10
                       David Dillard v. Inmate Services Corporation, et al.
                              U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                        Original Complaint
             Case 2:19-cv-00150-KGB Document 1 Filed 11/27/19 Page 2 of 10



        3.       Upon information and belief, for at least three (3) years prior to the filing of

the Complaint, Defendants have willfully and intentionally committed violations of the

FLSA and the AMWA as described, infra.

                             II.     JURISDICTION AND VENUE

        4.       The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

        5.       Accordingly, this Court has jurisdiction pursuant to 28 U.S.C. § 1331 and

28   u.s.c. § 1337.
        6.       Plaintiff's claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint.

        7.       Therefore, this Court has supplemental jurisdiction over Plaintiff's state

law claims pursuant to 28 U.S.C. § 1367(a).

        8.       The acts and omissions complained of herein were committed and had a

principal effect, as described more fully below, within the Jonesboro Division of the

Eastern District of Arkansas; therefore, venue is proper within this District pursuant to

28   u.s.c. § 1391.
                                      Ill.    THE PARTIES

        9.       Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

        10.      Plaintiff David Dillard is an individual and resident and domiciliary of Tipton

County, Tennessee.

                                             Page 2 of 10
                         David Dillard v. Inmate Services Corporation, et al.
                                U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                          Original Complaint
           Case 2:19-cv-00150-KGB Document 1 Filed 11/27/19 Page 3 of 10



       11.      Plaintiff was employed by Defendants as an extradition agent from

approximately August of 2019 until September of 2019.

       12.      At all times material herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA and the AMW A.

       13.      Separate Defendant Inmate Services Corporation is a domestic, for-profit

corporation that does business in the State of Arkansas.

       14.      Inmate Services Corporation's primary business purpose is to provide

prisoner transportation, transporting prisoners to jails and prisons across the United

States.

          15.   Inmate Services Corporation's annual gross volume of sales made or

business done was not less than $500,000.00 (exclusive of excise taxes at the retail

level that are separately stated) during each of the three calendar years preceding the

filing of this Complaint.

          16.   During each of the three years preceding the filing of this Complaint,

Inmate Services Corporation has at least two employees that handle, sell, or otherwise

work on goods or materials that have been moved in or produced for interstate

commerce.

          17.   Separate Defendant Inmate Services Corporation was at all times relevant

hereto Plaintiff's employer and is and has been engaged in interstate commerce as that

term is defined under the FLSA.

          18.   Separate Defendant Inmate Services Corporation has designated The

Corporation Company at 124 West Capitol Avenue, Suite 1900, Little Rock, Arkansas,

72201, to accept service on its behalf as its registered agent.

                                            Page 3 of 10
                        David Dillard v. Inmate Services Corporation, et al.
                               U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                         Original Complaint
        Case 2:19-cv-00150-KGB Document 1 Filed 11/27/19 Page 4 of 10



       19.     Separate Defendant Randy Cagle, Jr. ("Cagle"), is a citizen and resident

of Arkansas.

       20.     eagle's principal address is 220 North 6th Street, Suite A, West Memphis,

Arkansas 72301.

       21.     eagle's annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

       22.     During each of the three years preceding the filing, Cagle had at least two

employees that handle, sell, or otherwise work on goods or materials that have been

moved in or produced for interstate commerce.

       23.     Cagle was at all times relevant hereto Plaintiff's employer and is and has

been engaged in interstate commerce as that term is defined under the FLSA.

       24.     Cagle, an individual, has operational control and management over

employees, including shared power to supervise, hire and fire, establish wages and

wage policies and set schedules for their employees through unified management.

       25.     Specifically, Cagle established and communicated the            pay policy

applicable to Plaintiff and all others similarly situated in this lawsuit.

       26.     Upon information and believe, revenue from transportation services was

merged and managed in a unified manner.

       27.     As a result of this unified operation, control and management, through

shared employees and ownership with the authority to establish wages and wage

policy, Defendants operated as a single enterprise.



                                           Page 4 of 10
                       David Dillard v. Inmate Services Corporation, et al.
                              U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                        Original Complaint
        Case 2:19-cv-00150-KGB Document 1 Filed 11/27/19 Page 5 of 10



       28.      Separate Defendants Inmate Services Corporation and Cagle acted jointly

as the employer of Plaintiff and the proposed collective members.

                             IV.     FACTUAL ALLEGATIONS

       29.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       30.      Defendants' primary business purpose is to transport inmates for prisons

and jails across the country, and it hires individuals known as extradition agents to

serve that purpose.

       31.      Within three years prior to the filing of this Complaint, Defendants hired

Plaintiff, among other individuals, to perform transport services across the country.

       32.      Defendants hired Plaintiff and set his work schedule, including the hours

to be worked.

       33.      Defendants exercised comprehensive control over the employment of its

extradition agents, including Plaintiff's employment.

       34.      Defendants required extradition agents to follow a fixed schedule in

performing their duties.

       35.      Specifically, Defendants often required extradition agents to work up to

seven days a week, and up to twenty-four hours each day.

       36.      In regard to Plaintiff's employment, in particular, he worked seven days a

week and approximately twenty-four hours each day for the duration of his employment

with Defendants, as a result of a non-stop prisoner transport job.

       37.      Extradition agents could not refuse to travel to and work on certain

assigned projects.

                                            Page 5 of 10
                        David Dillard v. Inmate Services Corporation, et al.
                               U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                         Original Complaint
        Case 2:19-cv-00150-KGB Document 1 Filed 11/27/19 Page 6 of 10



       38.    Defendants set the pay rate for extradition agents. During the statutory

period, Defendants compensated extradition agents, including Plaintiff, by paying them

a flat day rate for all hours worked in a single day.

       39.    Plaintiff and other extradition agents regularly worked over forty (40) hours

per week.

       40.    Plaintiff received the same day rate, usually $175.00, regardless of the

number of hours he worked in a day or work week.

       41.    Defendants did not pay Plaintiff an overtime premium for hours that he

worked over forty (40) hours per week.

       42.    In other words, if any extradition agent worked more than forty (40) hours

per week, Defendants' practice was not to pay an overtime premium of one and one half

(1.5) times the extradition agents' regular rate for the hours over forty (40).

       43.    Additionally, on days in which Plaintiff worked 18.5 or more hours in a day,

which occurred throughout the duration of his employment, Plaintiff's hourly wages fell

below minimum wage.

       44.    Defendants knew or should have known that the job duties of Plaintiff

required his to work hours in excess of forty (40) per week, yet Defendants failed and

refused to properly compensate Plaintiff for her work as required by the FLSA and the

AMWA.

       45.    At all times relevant hereto, Defendants were aware of the minimum wage

and overtime requirements of the FLSA and the AMW A.




                                           Page 6 of 10
                       David Dillard v. Inmate Services Corporation, et al.
                              U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                       Original Complaint
         Case 2:19-cv-00150-KGB Document 1 Filed 11/27/19 Page 7 of 10



                               V.      FIRST CAUSE OF ACTION

                            (Individual Claim for FLSA Violation}

       46.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       47.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half times (1.5) regular wages for all hours worked over forty

(40) hours in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

       48.     During the relevant time period, Defendants unlawfully refrained from

paying Plaintiff a proper minimum wage for all hours worked and an overtime premium

for hours over forty (40) per week.

       49.     Defendants' conduct and practice, as described above, has been and is

willful, intentional unreasonable arbitrary and in bad faith.

       50.     By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint.

       51.     Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.




                                            Page 7 of 10
                        David Dillard v. Inmate Services Corporation, et al.
                               U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                         Original Complaint
        Case 2:19-cv-00150-KGB Document 1 Filed 11/27/19 Page 8 of 10



                          VI.    SECOND CLAIM FOR RELIEF
                     (Individual Claim for Violation of the AMWA)

       52.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       53.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA.

       54.    At all relevant times, Defendants were Plaintiff's "employer" within the

meaning of the AMWA.

       55.    Arkansas Code Annotated § 11-4-211 requires employers to pay all

employees a minimum wage for all hours worked up to forty (40) in one week and to

pay one and one-half (1.5) times regular wages for all hours worked over forty (40)

hours in a week, unless an employee meets the exemption requirements of 29 U.S.C. §

213 and accompanying Department of Labor regulations.

       56.    Defendants failed to pay Plaintiff a minimum wage and all overtime wages

owed, as required under the AMWA.

       57.    Despite the entitlement of Plaintiff to payment of a lawful minimum wage

and overtime payments under the AMW A, Defendants failed to pay Plaintiff a lawful

minimum wage or lawful overtime premium.

       58.    Defendants' conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       59.    By reason of the unlawful acts alleged in this Complaint, Defendants are

liable to Plaintiff for monetary damages, liquidated damages, costs, and a reasonable

attorney's fee provided by the AMWA for all violations which occurred beginning at least


                                          Page 8 of 10
                      David Dillard v. Inmate Services Corporation, et al.
                             U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                       Original Complaint
        Case 2:19-cv-00150-KGB Document 1 Filed 11/27/19 Page 9 of 10



three (3) years preceding the filing of Plaintiff's initial complaint, plus periods of

equitable tolling.

       60.     Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                             VII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff David Dillard respectfully prays for

declaratory relief and damages as follows:

       A.      That Defendants be summoned to appear and answer herein;

       B.      That Defendants be required to account to Plaintiff and the Court for all of

the hours worked by Plaintiff and all the monies paid to him;

       C.      A declaratory judgment that Defendants' practices alleged herein violate

the FLSA, the Arkansas Minimum Wage Act, and their attendant and related

regulations;

       D.      Judgment for damages for all minimum wages and unpaid overtime

compensation under the FLSA and attendant regulations at 29 C.F.R. § 516 et seq.;

and the AMW A.

       E.      Judgment for liquidated damages pursuant to the FLSA, AMWA and

attendant regulations, in an amount equal to all unpaid minimum wages and overtime

compensation owed to Plaintiff during the applicable statutory period;

       F.      An order directing Defendants to pay Plaintiff prejudgment interest,

reasonable attorney's fees and all costs connected with this action; and

       I.      Such other and further relief as this Court may deem just and proper.

                                           Page 9 of 10
                       David Dillard v. Inmate Services Corporation, et al.
                              U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                        Original Complaint
4   '   -   '
                Case 2:19-cv-00150-KGB Document 1 Filed 11/27/19 Page 10 of 10



                                                                  Respectfully submitted,

                                                                 PLAINTIFF DAVID DILLARD

                                                                 SANFORD LAW FIRM, PLLC
                                                                 One Financial Center
                                                                 650 South Shackleford, Suite 411
                                                                 Little Rock, Arkansas 72211
                                                                 Telephone: (501) 221-0088
                                                                 Facsimile: (888) 787-2040


                                                                 • 2:fS?
                                                                 Ark. Bar No. 2014162
                                                                 daniel@sanfordlawfirm.com


                                                                  ~, I
                                                                 Jos.<sioiord
                                                                 Ark:'87a;"No. 2001037
                                                                 josh@sanfordlawfirm.com




                                                Page 10 of 10
                            David Dillard v. Inmate Services Corporation, et al.
                                   U.S.D.C. (E.D. Ark.} No. 3:19-cv-_
                                             Original Complaint
